EXHIBIT 10.1

JOINDER AND FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

          THIS JOINDER AND FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND
SECURITY AGREEMENT (this "Joinder") is made and entered into and effective as of
December 9, 2005 (the "Effective Date"), by and among SUN HEALTHCARE GROUP,
INC., a Delaware corporation (the "Company"), and each direct or indirect
Subsidiary of the Company identified on Signature Page "A" of this Joinder as a
borrower (individually an "Existing Borrower", and collectively the "Existing
Borrowers"), all entities identified on Signature Page "B" of this Joinder as a
borrower (individually, a "Peak Borrower", and collectively, the "Peak
Borrowers"; the Company, the Existing Borrowers and the Peak Borrowers are
collectively referred to herein as the "Borrowers"), the financial
institution(s) listed on the signature pages hereof, and their respective
successors and assignees (each, a "Lender" and, collectively, "Lenders"), and
CAPITALSOURCE FINANCE LLC, a Delaware limited liability company (in its
individual capacity as a Lender, "CapitalSource", and in its capacity as
collateral agent, "Collateral Agent").

R E C I T A L S

          WHEREAS, the Borrowers, Collateral Agent and Lenders entered into that
certain Amended and Restated Loan and Security Agreement (the "Loan Agreement"),
dated as of December 2, 2005.

          WHEREAS, the Fixed Charge Coverage of the Borrowers for the three
months ended October 31, 2005 was less than 1.00 to 1.0, the minimum ratio
required by Section A of the Financial Covenants Rider to the Loan Agreement
(the "FCC Noncompliance").

          WHEREAS, Borrowers have requested that Lenders and Collateral Agent
waive the default caused by the FCC Noncompliance and have agreed to enter into
this Joinder to induce Lenders and Collateral Agent to waive the FCC
Noncompliance.

          WHEREAS, the Borrowers, Collateral Agent and Lenders have agreed to
make Loans under the Loan Agreement available to the Peak Borrowers and to amend
the Schedules of the Loan Agreement to reflect the addition of the Peak
Borrowers as Borrowers under the Loan Agreement.

          WHEREAS, Borrowers, Collateral Agent and Lenders have agreed to modify
and amend the Loan Agreement on the terms and conditions contained herein.

          NOW, THEREFORE, in consideration of the agreements and covenants set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby amend the Loan
Agreement as follows:

          1.          Definitions.  All capitalized terms used in this Joinder
and not otherwise defined herein shall have the same meanings assigned to such
terms in the Loan Agreement.

          2.          Addition and Joinder of Peak Borrowers.  The Existing
Borrowers, the Peak Borrowers, Collateral Agent and Lenders agree that, by
execution and delivery of this Joinder and satisfaction of the other conditions
set forth herein, each Peak Borrower shall constitute and be deemed a "Borrower"
under and for purposes of the Loan Agreement and all other Loan Documents. 
Accordingly, by its execution hereof, each Peak Borrower hereby agrees as of the
Effective Date (A) to be a party to the Loan Agreement as a "Borrower"
thereunder, (B) that it will be deemed to have made all of the representations
and warranties of a "Borrower" under the Loan Agreement, as amended hereby, to
the extent relating to the Peak Borrowers and to have been and be bound, jointly
and severally with all other "Borrowers," by

1

--------------------------------------------------------------------------------

all of the conditions, obligations, appointments, covenants, representations,
warranties and other agreements of a "Borrower" under and as set forth in the
Loan Agreement, the Loan Documents and this Joinder, including, without
limitation, the granting of the security interest in the Collateral under the
Loan Documents, and (C) to promptly execute all further documentation,
amendments, supplements, schedules, agreements and financing statements required
by Collateral Agent consistent and in connection with the Loan Agreement and
this Joinder.  In addition, the Existing Borrowers hereby reaffirm and agree to
be bound, jointly and severally with Peak Borrowers, by all of the conditions,
obligations, appointments, covenants, representations, warranties and other
agreements of a "Borrower" under and as set forth in the Loan Agreement, the
Loan Documents and this Joinder, and hereby agree to promptly execute all
further documentation, amendments, supplements, schedules, agreements and
financing statements required by Collateral Agent consistent and in connection
with the Loan Agreement and this Joinder.

          3.          No Advances.  No Advances under the Revolving Loan shall
be made to any Peak Borrower until such time as, in the Permitted Discretion of
Collateral Agent, Liens in favor of Lenders upon the Accounts of such Peak
Borrower have been perfected and the Accounts of such Peak Borrower have
qualified as Eligible Receivables.

          4.          Excluded Peak Medical Entities. The Existing Borrowers,
the Peak Borrowers, Collateral Agent and Lenders agree that, by execution and
delivery of this Joinder and satisfaction of the other conditions set forth
herein, Section 7.11 of the Loan Agreement is hereby amended by adding thereto
the following sentence, which shall be inserted at the end thereof: 
"Notwithstanding the preceding provisions of this Section 7.11, the following
Subsidiaries shall not become Borrowers:  At Home Personal Care, LLC, Peak
Medical FHAPT, Inc., Peak Medical Forest Hills, Inc., Peak Medical Mayfair,
Inc., Peak Medical Oklahoma Holdings--Lake Drive, Inc., Peak Medical Oklahoma
Holdings--McLoud, Inc., Peak Medical Rehabilitation Services, Inc., Peak Medical
Training Services, Inc. and PMC Hospice Services, Inc., and the capital stock of
the following Subsidiaries shall not be pledged as Collateral:  Peak Medical
FHAPT, Inc., Peak Medical Forest Hills, Inc., Peak Medical Mayfair, Inc., Peak
Medical Oklahoma Holdings--Lake Drive, Inc. and Peak Medical Oklahoma
Holdings--McLoud, Inc."

          5.          Sublimits of Certain Peak Borrowers.  Notwithstanding any
provisions of the Loan Agreement to the contrary, (a) the aggregate amount of
all Advances at any time outstanding under the Revolving Loan to or on account
of Peak Medical Assisted Living, Inc., a Delaware corporation ("Assisted
Living"), shall not exceed $180,018 (the "Assisted Living Sublimit"), (b) the
aggregate amount of all Advances at any time outstanding under the Revolving
Loan to or on account of Peak Medical Oklahoma No. 12, Inc., a Delaware
corporation ("Oklahoma No. 12"), shall not exceed $132,721 (the "Oklahoma No. 12
Sublimit"), and (c) the aggregate amount of all Advances at any time outstanding
under the Revolving Loan to or on account of Peak Medical Oklahoma No. 9, Inc.,
a Delaware corporation ("Oklahoma No. 9"), shall not exceed $316,074 (the
"Oklahoma No. 9 Sublimit").  Furthermore, upon the execution of that certain
Intercreditor Agreement between Collateral Agent, GMAC Commercial Mortgage
Corporation, a California corporation, and Peak Medical Montana Operations,
Inc., a Delaware corporation ("Montana Operations"), the Borrowers, Collateral
Agent, and Lenders shall execute an amendment to the Loan Agreement that shall
provide a maximum amount of all Advances at any time that may be outstanding
under the Revolving Loan to or on account of Montana Operations.  Each Advance
made under the Revolving Loan shall be subject to the Assisted Living Sublimit,
the Oklahoma No. 12 Sublimit and the Oklahoma No. 9 Sublimit.

          6.          Defaults.  The following provisions are hereby added to
the Loan Agreement as Section 8.1(W) and (X):

          "(W)       The occurrence an event of default under any GMAC Loan
Documents; or

2

--------------------------------------------------------------------------------

           (X)        The occurrence of, or any GMAC Creditor asserts the
occurrence of, a "Possession Date" (as defined in the GMAC Intercreditor
Agreements) under any of the GMAC Intercreditor Agreements, or the occurrence of
any event which, with the giving of notice or passage of time, would give rise
to a Possession Date under any of the GMAC Intercreditor Agreements."

          7.          Waiver and Fee.  The undersigned, as Lenders and
Collateral Agent, hereby (a) consent to the FCC Noncompliance and (b) agree that
the FCC Noncompliance shall not be deemed a Default or an Event of Default under
Section 8.1(C) or 8.1(D) of the Loan Agreement.  In consideration of Collateral
Agent and Lenders entering into this Amendment, Borrowers hereby agree to pay to
Lenders a nonrefundable waiver and amendment fee in the amount One Hundred
Thousand Dollars ($100,000) (the "Amendment Fee").

          8.          Additional Amendments to Loan Agreement.  The Loan
Agreement is hereby amended as follows:

                      A.          The following paragraph is added to the end of
Section 2.2(B) of the Loan Agreement:

                      "Solely for the purposes of calculating interest amounts
and fees due hereunder, to the extent that the outstanding amount of Advances
(the "Outstanding Advance Amount") on any day is less than Ten Million Dollars
($10,000,000) (the "Minimum Balance"), the difference between the Minimum
Balance and the Outstanding Advance Amount shall be deemed to be an outstanding
Advance and shall incur interest as a Base Rate Loan (and interest shall accrue
thereon as with any other Base Rate Loan), and, in addition, the Collateral
Management Fee and Unused Line Fee during such period shall also be based on an
amount of Advances equal to the greater of (1) the Outstanding Advance Amount
and (2) the Minimum Balance (regardless as to the actual amount outstanding). 
By way of example, if the Outstanding Advance Amount on any day is $8,900,000,
then in addition to all other amounts owing hereunder, additional interest shall
also be deemed to accrue (at the interest rate otherwise due for a Base Rate
Loan) an amount equal to $1,100,000 (i.e., $10,000,000 less $8,900,000).  In
addition, the Collateral Management Fee and the Unused Line Fee would also be
based on an Outstanding Advance Amount equal to Ten Million Dollars
($10,000,000) (rather than $8,900,000)."

                       B.          Section 2.1(a)(2) (ii) of the Loan Agreement
is hereby deleted in its entirety and replaced with the following:

                       "If (a) Borrowers terminate the Revolving Facility in
whole under this subsection 2.1(A)(2); (b) Borrowers voluntarily or
involuntarily repay the Obligations in whole (other than reductions to zero of
the outstanding balance of the Revolving Facility resulting from the ordinary
course operation of the provisions of subsection 2.4), whether by virtue of
Lenders' exercising their right of set off or otherwise; or (c) the Obligations
are accelerated in whole by Lenders (each of the events described in (a), (b)
and (c) above being hereinafter referred to as, a "Full Revolver Termination"),
then at the effective date of any such Full Revolver Termination, Borrowers
shall pay Lenders (in addition to the then outstanding principal, accrued
interest and other Obligations relating to the Revolving Facility pursuant to
the terms of this Agreement and any other Loan Document), to compensate Lenders
for the loss of bargain and not as a penalty, an amount equal to Three Million
Dollars ($3,000,000) if the Full Revolver Termination occurs on or prior to June
1, 2007, less any Partial Revolver Termination fees paid prior thereto, and an
amount equal to One Million Five Hundred Thousand Dollars ($1,500,000) if the
Full Revolver Termination occurs after June 1, 2007 but prior to September 1,
2008, less any Partial Revolver Termination fees paid prior thereto.  If (a)
Borrowers terminate the Revolving Facility in part under this subsection
2.1(A)(2) (a "Partial Revolver Termination"), then at the effective date of any
such Partial Revolver Termination, Borrowers shall pay Lenders (in addition to
the then outstanding principal, accrued interest and other Obligations relating
to the Revolving Facility pursuant to the terms of

3

--------------------------------------------------------------------------------

this Agreement and any other Loan Document), to compensate Lenders for the loss
of bargain and not as a penalty, an amount equal to the product of Three Million
Dollars ($3,000,000) multiplied by a fraction with a numerator equal to the
amount of the reduction of the Commitment and the denominator equal to the then
effective Facility Cap if the Partial Revolver Termination occurs on or prior to
June 1, 2007 (but in no event shall the aggregate amount of termination fees for
a Partial Revolver Termination exceed an amount equal to the product of One
Million Five Hundred Thousand Dollars ($1,500,000) multiplied by a fraction with
a numerator equal to the amount of the reduction of the Commitment and the
denominator equal to the then effective Facility Cap if the Partial Revolver
Termination occurs after June 1, 2007 but prior to September 1, 2008; provided,
however, that in no event may the aggregate amount of Partial Revolver
Termination fees exceed $3,000,000.  Notwithstanding the above provisions of
this paragraph, if a Full Revolver Termination occurs and, in connection
therewith, CapitalSource Finance LLC participates in any replacement financing
(in its sole and absolute discretion with no obligation to participate or to
consider participating), instead of the amounts provided above for a Full
Revolver Termination, Borrowers shall pay Lenders (in addition to the then
outstanding principal, accrued interest and other Obligations relating to the
Revolving Facility pursuant to the terms of this Agreement and any other Loan
Document), to compensate Lenders for the loss of bargain and not as a penalty,
an amount equal to One Million Five Hundred Thousand Dollars ($1,500,000) if the
Full Revolver Termination occurs on or prior to June 1, 2007, less any Partial
Revolver Termination fees paid prior thereto, and an amount equal to Seven
Hundred Fifty Thousand Dollars ($750,000) if the Full Revolver Termination
occurs after June 1, 2007 but prior to September 1, 2008, less any Partial
Revolver Termination fees paid prior thereto."

          9.          Additional Definitions.  The following terms shall be
added as defined terms to the Loan Agreement:

                      (a)          "GMAC-Assisted Living Creditor" shall mean
GMAC Commercial Mortgage Corporation, or any successor thereto under the
GMAC-Assisted Living Loan Documents.

                      (b)          "GMAC-Assisted Living Intercreditor
Agreement" shall mean that certain Intercreditor Agreement by and among
GMAC-Assisted Living Creditor, Collateral Agent, and Assisted Living.

                      (c)          "GMAC-Assisted Living Loan Documents" shall
mean that certain loan agreement by and between GMAC-Assisted Living Creditor
and Assisted Living, and the other agreements, documents and instruments
delivered in connection therewith.

                      (d)          "GMAC Creditor" means any of GMAC-Assisted
Living Creditor, GMAC-Oklahoma No. 9 Creditor, or GMAC-Oklahoma No. 12 Creditor.

                      (e)          "GMAC Intercreditor Agreements" means the
GMAC-Assisted Living Intercreditor Agreement, the GMAC-Oklahoma No. 9
Intercreditor Agreement, and the GMAC-Oklahoma No. 12 Intercreditor Agreement.

                      (e)          "GMAC Loan Documents" means the GMAC-Assisted
Living Loan Documents, the GMAC-Oklahoma No. 9 Loan Documents, and the
GMAC-Oklahoma No. 12 Loan Documents.

                      (f)          "GMAC-Oklahoma No. 9 Creditor" shall mean
GMAC Commercial Mortgage Corporation, or any successor thereto under the
GMAC-Oklahoma No. 9 Loan Documents.

4

--------------------------------------------------------------------------------

                      (f)          "GMAC-Oklahoma No. 9 Intercreditor Agreement"
shall mean that certain Intercreditor Agreement by and among GMAC-Oklahoma No. 9
Creditor, Collateral Agent, and Oklahoma No. 9.

                      (f)          "GMAC-Oklahoma No. 9 Loan Documents" shall
mean that certain loan agreement by and between GMAC-Oklahoma No. 9 Creditor and
Oklahoma No. 9, and the other agreements, documents and instruments delivered in
connection therewith.

                      (g)          "GMAC-Oklahoma No. 12 Creditor" shall mean
GMAC Commercial Mortgage Corporation, or any successor thereto under the
GMAC-Oklahoma No. 12 Loan Documents.

                      (h)          "GMAC-Oklahoma No. 12 Intercreditor
Agreement" shall mean that certain Intercreditor Agreement by and among
GMAC-Oklahoma No. 12 Creditor, Collateral Agent, and Oklahoma No. 12.

                      (i)          "GMAC-Oklahoma No. 12 Loan Documents" shall
mean that certain loan agreement by and between GMAC-Oklahoma No. 12 Creditor
and Oklahoma No. 12, and the other agreements, documents and instruments
delivered in connection therewith.

          10.         Amended Schedules.  Attached hereto as Exhibit A are
supplements to certain Schedules to the Loan Agreement that reflect the addition
of Peak Borrowers as Borrowers.

          11.         Conditions to Effectiveness.  The effectiveness of this
Joinder is subject to the satisfaction of the following conditions precedent in
a manner satisfactory to Collateral Agent, unless specifically waived in writing
by Collateral Agent:

                      A.          Collateral Agent shall have received all of
the following, each in form and substance satisfactory to Collateral Agent in
its sole discretion, and, where applicable, each duly executed by each party
thereto, other than Lenders:

                                   (1)          This Joinder, duly executed by
the Borrowers;

                                   (2)          (a)  the certificate of
formation, bylaws or similar organizational documents of each Peak Borrower, (b)
good standing certificates for each Peak Borrower issued by its jurisdiction of
organization, (c) copies of the resolutions of the board of directors or
managers of each Peak Borrower authorizing the execution, delivery and
performance of the Loan Documents to which such Peak Borrower is a party, (d)
certificates of the managers or secretaries of each Peak Borrower, in form and
substance satisfactory to Lenders, as to the incumbency and signature of the
officers executing any agreements, documents and instruments in connection
herewith, and (e) each document (including, without limitation, any UCC
financing statement) required by any Loan Document or under law or requested by
Collateral Agent to be filed or recorded in order to create, in favor of
Lenders, a perfected first priority security interest in or Lien upon such
Collateral owned by Peak Borrowers and evidence of each such filing,
registration or recordation and of the payment by Borrowers of any necessary
fee, tax or expense relating thereto;

                                   (3)          the Amendment Fee; and

                                   (4)          All other documents Collateral
Agent may reasonably request with   respect to any matter relevant to this
Joinder or the transactions contemplated hereby.

                      B.           All representations and warranties of the
Borrowers in the Loan Agreement or   any other Loan Document shall be true and
correct in all material respects at and as of the date hereof and

5

--------------------------------------------------------------------------------

as of the effective date of this Joinder as though then made, except (1) to the
extent of the changes caused by the transactions expressly contemplated herein,
and (2) for such representations and warranties as by their terms expressly
speak as of an earlier date.

                      C.          No Material Adverse Effect or Material Adverse
Change shall have occurred or be reasonably expected to occur.

                      D.          No Default or Event of Default shall have
occurred and be continuing, unless such Default or Event of Default has been
otherwise specifically waived in writing by Requisite Lenders or, only to the
extent required by the Loan Agreement, all Lenders.

                      E.          All corporate proceedings taken in connection
with the transactions contemplated by this Joinder and all documents,
instruments and other legal matters incident thereto shall be duly authorized
and executed.

                      F.          Payment by Borrowers of all reasonable fees
and costs incurred by Collateral Agent in preparation and execution of this
Joinder (including reasonable attorneys' fees and costs, title costs and
recording fees); provided, however, that the Borrowers shall only be required to
pay such fees and costs that are invoiced to the Borrowers no later than one
business day prior to funding in order to comply with this condition to
effectiveness (but in all events, such fees and costs shall be paid promptly
after invoiced to the Borrowers regardless as to whether such invoice is
delivered later than one business day prior to funding).

          12.         Waiver.  Except for the waiver set forth in Section 7
above, nothing contained herein shall be construed as a waiver by Lenders of any
covenant or provision of the Loan Agreement, the other Loan Documents, this
Joinder or any other contract or instrument among Lenders and the Borrowers. 
The failure of Lenders at any time or times hereafter to require strict
performance by the Borrowers of any provision thereof shall not waive, affect or
diminish any right of Lenders to thereafter demand strict compliance therewith. 
Lenders hereby reserve all rights granted under the Loan Agreement, the other
Loan Documents, this Joinder, and any other contract or instrument among the
Borrowers and Lenders.  Without limitation, Lender may insist upon strict
compliance with the terms and conditions of the Financial Covenants Rider,
including future compliance with the Fixed Charge Coverage for subsequent
periods.

          13.         Ratification.  The terms and provisions set forth in this
Joinder shall modify and supersede all inconsistent terms and provisions set
forth in the Loan Agreement and the other Loan Documents, and, except as
expressly modified by this Joinder, each and every covenant, warranty and other
provision of the Notes and the other Loan Documents is hereby ratified and
reaffirmed (as though restated in this Joinder as of the date hereof) and shall
remain in full force and effect.  The Borrowers and Lenders agree that the Loan
Agreement and the other Loan Documents, as amended hereby, shall continue to be
legal, valid, binding and enforceable in accordance with their respective terms
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors' rights generally or by
equitable principles relating to enforceability.  This Joinder is not intended
and shall in no way act as a novation of the Loans or a release, relinquishment,
alteration or reissue of the liens and security interests securing the payment
of the Notes.

          14.         Representations and Warranties.  Each of the Borrowers,
including, without limitation, each Peak Borrower, hereby represents and
warrants to Lenders that (A) the execution, delivery and performance of this
Joinder and any and all other Loan Documents executed and delivered in
connection herewith (i) have been authorized by all requisite corporate,
partnership or limited liability company action on the part of each Borrower,
(ii) are within its powers, (iii) have been duly authorized, and (iv) do not
contravene (a) its articles of incorporation or bylaws or other organizational
documents or (b) any

6

--------------------------------------------------------------------------------

applicable law; (B) each Borrower is authorized to execute, deliver and perform
this Joinder and any and all other Loan Documents executed and/or delivered in
connection herewith; (C) the representations and warranties contained in the
Loan Agreement, as amended hereby, and any other Loan Documents are true and
correct in all material respects on and as of the date hereof and on and as of
the date of execution hereof as though made on and as of each such date, except
for such representations and warranties as are by their express terms limited to
a specific date and taking into account any amendment to schedules or exhibits
pursuant to this Joinder or as a result of any disclosure made by Borrowers to
Collateral Agent after the Closing Date and approved in writing by the
Collateral Agent; (D) no Default or Event of Default under the Loan Agreement,
as amended hereby, has occurred and is continuing; (E) each Borrower is in full
compliance with all covenants and agreements contained in the Loan Agreement and
the other Loan Documents, as amended hereby; (F) no Borrower has amended its
articles of incorporation or bylaws or other organizational documents since the
date of the Loan Agreement; and (G) no consent, license, permit, approval or
authorization of, or registration, filing or declaration with any governmental
authority or other Person, is required in connection with the execution,
delivery, performance, validity or enforceability of this Joinder or the Loan
Documents executed in connection herewith, as applicable, by or against such
Borrower.

          15.         Survival of Representations and Warranties.  All
representations and warranties made herein and in the Loan Agreement or any
other Loan Document, including, without limitation, any document furnished in
connection with this Joinder, shall survive the execution and delivery of this
Joinder and the other Loan Documents, and no investigation by the Lenders or any
closing shall affect the representations and warranties or the right of the
Lenders to rely upon them.

          16.         Release.

                      A.          As of the date hereof, each of the Borrowers,
including, without limitation, each Peak Borrower, and the Company, for
themselves and their successors and assigns (collectively, the "Borrower
Parties") hereby fully and forever releases, discharges and acquits each of the
Lenders, the Collateral Agent and their parent, subsidiary, affiliate and
predecessor corporations, and their respective past and present officers,
directors, shareholders, partners, attorneys, legal representatives, agents and
employees, and their successors, heirs and assigns and each of them, of and from
and against any and all claims, demands, obligations, duties, liabilities,
damages, expenses, indebtedness, debts, breaches of contract, duty or
relationship, acts, omissions, misfeasance, malfeasance, causes of action, sums
of money, accounts, compensation, contracts, controversies, promises, damages,
costs, losses and remedies therefor, choses in action, rights of indemnity or
liability of any type, kind, nature, description or character whatsoever, and
irrespective of how, why or by reason of what facts, whether liquidated or
unliquidated, known or unknown, to any of the Borrowers (collectively,
"Claims"), which any of such Borrower Parties may now have against any of said
persons, firms or entities, by reason of, arising out of or based upon conduct,
events or occurrences on or before the date hereof relating to:  (i) any of the
Loans or the Loan Documents; (ii) the review, approval or disapproval of any and
all documents, instruments, projections, advances, estimates, plans,
specifications, drawings and all other items submitted to any of the Lenders or
Collateral Agent in connection with the Loans or the Loan Documents; (iii) the
disbursements of funds under the Loan Documents; (iv) the amendment or
modification of the Loan Agreement made pursuant to this Joinder; (v) any
Lender's or Collateral Agent's acts, statements, conduct, representations and
omissions made in connection with the Loans or Loan Documents and any amendment
or modification relating thereto; or (vi) any fact, matter, transaction or event
relating as of the date hereof, provided that nothing contained herein shall be
deemed a release of any Lenders' or Collateral Agent's obligations under this
Joinder or (to the extent first arising and accruing after the date hereof) the
Loan Agreement, as modified, or (to the extent first arising and accruing after
the date hereof) a release of any Lender's or Collateral Agent's obligations
under the Loan Documents as expressly set forth therein.

7

--------------------------------------------------------------------------------

                      B.          Each of the Borrower Parties represents and
warrants that it has not heretofore assigned or transferred, or purported to
assign or to transfer, to any person or entity any matter released hereunder or
any portion thereof or interest therein, and each of the Borrower Parties
agrees, jointly and severally, to indemnify, defend and hold the parties set
forth hereinabove harmless from and against any and all claims based on or
arising out of any such assignment or transfer or purported assignment or
transfer.

                      C.          It is hereby further understood and agreed
that the acceptance of delivery of this release by the parties released hereby
shall not be deemed or construed as an admission of liability of any nature
whatsoever arising from or related to the subject of the within release.

                      D.          Each of the Borrower Parties hereby agrees,
represents and warrants that it has had advice of counsel of its own choosing in
negotiations for and the preparation of this Joinder, including the foregoing
release and waivers, that it has read the provisions of this Joinder, including
the foregoing release and waivers, that it has had the foregoing release and
waivers fully explained by such counsel, and that it is fully aware of its
contents and legal effect.

          17.         Entire Agreement.  This Joinder, the Loan Documents and
the schedules and exhibits attached thereto constitute the entire agreement of
the Collateral Agent, the Borrowers and Lenders concerning the transactions
contemplated by this Joinder and supersede and cancel any and all previous
negotiations, arrangements, agreements, understandings or letters of interest or
intent.

          18.         Governing Law.  This Joinder shall be governed by, and
construed in accordance with, the law of the State of New York.

          19.         Counterparts.  This Joinder may be executed via telecopier
or facsimile transmission in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original, but all of which counterparts together shall
constitute one and the same instrument.  This Joinder shall become effective
upon the execution and delivery of an executed counterpart hereof by each of the
parties hereto.

8

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the undersigned has executed and delivered this
Joinder on and as of December 9, 2005.

CAPITALSOURCE FINANCE LLC, as

Collateral Agent and as Lender

 

By:          /s/ Keith D. Reuben

Name:       Keith D. Reuben

Title:         Managing Director

9

--------------------------------------------------------------------------------

Signature Page "A"

ACKNOWLEDGED AND AGREED TO
as of the 9th day of December, 2005 on
behalf of all Borrowers

 

SUN HEALTHCARE GROUP, INC.,
a Delaware corporation

 

By:     /s/ Michael Newman

Name:  Michael Newman

Title:    Executive Vice President

 

Americare Health Services Corp.

BP SunAlliance, Inc.

Brent-Lox Hall Nursing Home, Inc.

Care Home Health Services

CareerStaff Services Corporation

CareerStaff Unlimited, Inc.

Coalinga Rehabilitation Center

Covina Rehabilitation Center

Fairfield Rehabilitation Center

Fullerton Rehabilitation Center

HTA of New York, Inc.

Libbie Rehabilitation Center, Inc.

Manatee Springs Nursing Center, Inc.

Masthead Corporation

Mediplex Management of Palm Beach County, Inc.

Mediplex Management, Inc.

Mediplex of Concord, Inc.

Mediplex of Connecticut, Inc.

Mediplex of Massachusetts, Inc.

Mediplex Rehabilitation of Massachusetts, Inc.

Pacific Health Care, Inc.

ProCare One Nurses, LLC

Regency Health Services, Inc.

SHG Services, Inc.

SunAlliance Healthcare Services, Inc.

SunBridge Beckley Health Care Corp.

SunBridge Braswell Enterprises, Inc.

SunBridge Brittany Rehabilitation Center, Inc.

SunBridge Care Enterprises, Inc.

SunBridge Care Enterprises West

SunBridge Carmichael Rehabilitation Center

SunBridge Charlton Healthcare, Inc.

 

By:      /s/ Michael Newman

Name:   Michael Newman

Title:    Vice President

S-A-1

--------------------------------------------------------------------------------

Signature Page "A"

SunBridge Circleville Health Care Corp.

SunBridge Clipper Home of North Conway, Inc.

SunBridge Clipper Home of Portsmouth, Inc.

SunBridge Clipper Home of Rochester, Inc.

SunBridge Clipper Home of Wolfeboro, Inc.

SunBridge Dunbar Health Care Corp.

SunBridge Gardendale Health Care Center, Inc.

SunBridge Glenville Health Care, Inc.

SunBridge Goodwin Nursing Home, Inc.

SunBridge G. P. Corporation

SunBridge Hallmark Health Services, Inc.

SunBridge Harbor View Rehabilitation Center

SunBridge Healthcare Corporation

SunBridge, Inc.

SunBridge Jeff Davis Healthcare, Inc.

SunBridge Maplewood Healthcare Center of Jackson, Tennessee, Inc.

SunBridge Marion Health Care Corp.

SunBridge Meadowbrook Rehabilitation Center

SunBridge Mountain Care Management, Inc.

SunBridge Nursing Home, Inc.

SunBridge Paradise Rehabilitation Center, Inc.

SunBridge Putnam Health Care Corp.

SunBridge Regency Rehab Hospitals, Inc.

SunBridge Regency-North Carolina, Inc.

SunBridge Regency-Tennessee, Inc.

SunBridge Retirement Care Associates, Inc.

SunBridge Salem Health Care Corp.

SunBridge San Bernardino Rehabilitation Hospital, Inc.

SunBridge Shandin Hills Rehabilitation Center

SunBridge Statesboro Health Care Center, Inc.

SunBridge Stockton Rehabilitation Center, Inc.

SunBridge Summers Landing, Inc.

SunBridge West Tennessee, Inc.

SunDance Rehabilitation Agency, Inc.

SunDance Rehabilitation Corporation

SunDance Services Corporation

SunHealth Specialty Services, Inc.

SunMark of New Mexico, Inc.

SunPlus Home Health Services, Inc.

SunScript Medical Services, Inc.

 

By:     /s/ Michael Newman

Name:  Michael Newman

Title:    Vice President

S-A-2

--------------------------------------------------------------------------------

Signature Page "A"

SunScript Pharmacy Corporation

SunSolution, Inc.

The Mediplex Group, Inc.

U.S. Laboratory Corp.

 

By:     /s/ Michael Newman

Name:  Michael Newman

Title:    Vice President

S-A-3

--------------------------------------------------------------------------------

Signature Page "B"

ACKNOWLEDGED AND AGREED TO
as of the 9th day of December, 2005

 

Great Falls Health Care Company, LLC

Peak Medical Ancillary Services, Inc.

Peak Medical Assisted Living, Inc.

Peak Medical Colorado No. 2, Inc.

Peak Medical Colorado No. 3, Inc.

Peak Medical Corporation

Peak Medical Farmington, Inc.

Peak Medical Gallup, Inc.

Peak Medical Idaho Operations, Inc.

Peak Medical Las Cruces No. 2, Inc.

Peak Medical Las Cruces, Inc.

Peak Medical Montana Operations, Inc.

Peak Medical New Mexico No. 3, Inc.

Peak Medical NM Management Services, Inc.

Peak Medical of Boise, Inc.

Peak Medical of Colorado, Inc.

Peak Medical of Idaho, Inc.

Peak Medical of Montana, Inc.

Peak Medical of Utah, Inc.

Peak Medical Oklahoma No. 1, Inc.

Peak Medical Oklahoma No. 10, Inc.

Peak Medical Oklahoma No. 11, Inc.

Peak Medical Oklahoma No. 12, Inc.

Peak Medical Oklahoma No. 13, Inc.

Peak Medical Oklahoma No. 2, Inc.

Peak Medical Oklahoma No. 3, Inc.

Peak Medical Oklahoma No. 4, Inc.

Peak Medical Oklahoma No. 5, Inc.

Peak Medical Oklahoma No. 7, Inc.

Peak Medical Oklahoma No. 8, Inc.

Peak Medical Oklahoma No. 9, Inc.

Peak Medical Oklahoma Operations, Inc.

Peak Medical Peachtree, Inc.

 

By:     /s/ Michael Newman

Name:  Michael Newman

Title:    Vice President

S-B-1

--------------------------------------------------------------------------------

Signature Page "B"

Peak Medical Roswell, Inc.

Peak Medical Utah No. 2, Inc.

PM Henryetta Holdings, Inc.

PM Oxygen Services, Inc.

 

By:     /s/ Michael Newman

Name:  Michael Newman

Title:    Vice President

S-B-2

--------------------------------------------------------------------------------